Allowable Subject Matter
Claims 1-20 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  store chat data including one or more pieces of second question data each being a collection of one or more identical or similar pieces of first question data selected from the plurality of pieces of first question data included in the FAQ data and further including one or more pieces of second answer data obtained by simplifying an answer content of corresponding one or more pieces of first answer data, the one or more pieces of second question data each being associated with a piece of second answer data; chat data acquisition  circuitry configured to acquire the chat data;  answer data acquisition  circuitry configured to acquire a piece of second answer data corresponding to a piece of second question data identical or similar to the question information; and transmission circuitry configured to transmit, to the user terminal apparatus, an instruction to the display on the chat screen the piece of second answer data acquired by the answer data acquisition  circuitry, wherein: the answer data acquisition circuitry acquires link information corresponding to the piece of second question data identical or similar to the question information and acquires a piece of data including the piece of second answer data and the link information, the chat data further includes a piece of third question data different from the piece of second question data identical or similar to the question information, and a piece of third answer data corresponding to the piece of third question data, the answer data acquisition circuitry adds link information pointing to the piece of third question data to at least a part of a character string included in the piece of second answer data, and acquires, when the link information pointing to the piece of third question data is received from the user terminal apparatus, the piece of third question data and the piece of third answer data, and Page 2 of 13Response to Final Office Action December 10, 2020 Appl. No.: 16/564,414 Attorney Docket No.: US78281 the transmission circuitry transmits, to the user terminal apparatus, an instruction to cause the chat screen to sequentially arrange and display the piece of third question data and the piece of third answer data under the piece of second question data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454